Hardin, P. J.
Respondent’s counsel calls attention to Bozell etal., as Commissioners, etc. v. Andrews (103 N. Y , 150; 6 N. Y. State Rep., 730), and insists that it applies to this case, and that no remedy by action can be had, but it is clearly distinguishable from the case in hand, as that, was an action against a private individual, and this is one against a corporation. Chapter 255 of the laws of 1855, expressly authorizes an “action against any railroad corporation that may be necessary or proper to sustain the rights of the public in and to any highway in such town, and to enforce the performance of any duty enjoined upon any railroad corporation * * * , etc.” Hence, the Bozell Case does not support the respondent’s position. I concur in the opinion of Follett, J.